Exhibit 10.37
September 9, 2009
Silicon Valley Bank
301 Carlson Parkway, Suite 255
Minnetonka, MN 55305
     Re: Cardiovascular Systems, Inc.
Gentlemen:
     Reference is made to the Loan and Security Agreement between us dated
September 12, 2008 (as amended from time to time, the “Loan Agreement”).
(Capitalized terms used in this Agreement, which are not defined, shall have the
meanings set forth in the Loan Agreement. The Loan Agreement and all other
present and future documents and agreements relating thereto are collectively
referred to herein as the “Loan Documents”.)
     Reference is also made to the Subordination Agreement (the “Subordination
Agreement”), of substantially even date, between Pearland Economic Development
Corporation (“Pearland”) and Bank, and consented to by the undersigned, and to
the Consent to Removal of Personal Property (the “Landlord Consent”), of
substantially even date, between Pearland and Bank, and consented to by the
undersigned, with respect to the undersigned’s location in Pearland, Texas (the
“Premises”).
     The undersigned hereby agrees to promptly give Bank written notice if
Pearland ever ceases to be the owner of, or the undersigned’s landlord with
respect to, the Premises. If Pearland ever ceases to be the owner of, or the
undersigned’s landlord with respect to, the Premises, or if the Subordination
Agreement is ever terminated, the undersigned shall promptly provide the Bank
with replacement landlord consents reasonably satisfactory to the Bank;
provided, however, that the undersigned shall have no obligation to provide a
replacement landlord consent if the undersigned establishes to the reasonable
satisfaction of the Bank that the Landlord Consent is binding upon the owner or
landlord (as the case may be) of the Premises. In addition, the undersigned
acknowledges and agrees that (1) a notice from Pearland to Bank, or a notice
from Pearland to the undersigned, that a default has occurred under the “Jobs
Agreement” (as defined in the Subordination Agreement) shall constitute an Event
of Default under the Loan Agreement unless within 30 days thereafter Bank
receives written notice from Pearland that all defaults under the Jobs Agreement
have been cured or waived, and (2) a notice to Bank pursuant to the Landlord
Consent that Borrower has vacated the “Real Property” (as defined in the
Landlord Consent) and that the “Exercise Period” (as defined in the Landlord
Consent) is commencing shall constitute an Event of Default under the Loan
Agreement if any “Collateral” (as defined in the Landlord Consent) remains on
the Real Property.
     This letter agreement and the other written agreements and documents
between us set forth in full all of the representations and agreements of the
parties with respect to the subject matter hereof and supersede all prior
discussions, oral representations, oral agreements and oral understandings
between the parties with respect to the subject matter hereof. Except as herein
expressly modified the Loan Documents shall continue in full force and effect
and the same are hereby ratified and confirmed.
     This letter agreement may not be modified or amended, nor may any rights
hereunder be waived, except in a writing signed by the parties hereto. In the
event of any litigation between the parties based upon, arising out of, or in
any way relating to this letter agreement, the

 



--------------------------------------------------------------------------------



 



Silicon Valley Bank
Page Two
prevailing party shall be entitled to recover all of his costs and expenses
(including without limitation attorneys’ fees) from the non-prevailing party.
This letter agreement is being entered into, and shall be governed by the laws
of the State of California. This letter agreement is part of the Loan Agreement
and the terms thereof are incorporated herein by reference. This letter
agreement may be executed and delivered by exchanging original signed
counterparts, or signed counterparts by facsimile, or a combination of the
foregoing, and this letter agreement shall be fully effective if so executed and
delivered.

            Sincerely yours,

CARDIOVASCULAR SYSTEMS, INC.
      By   /s/ James E. Flaherty       Title   CAO                

Accepted and agreed:
SILICON VALLEY BANK

        By   /s/ Adam Glick   Title   Relationship Manager   

 